Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over Shirakawa et al. (WO 2014/175188), Cleff (DE 4009349), Desroches et al. (US 20140314973), Azzopardi et al. (US 20050221098), and Mannheim et al. (US 5622580).
Shirakawa discloses a double glazing with a display device for vehicles such as a train.  The double glazing comprises a frame and a window glass, wherein the window glass comprises an outer glass, inner glass, and a hollow structure formed between the inner and outer glass with the display device disposed therebetween.  However, Shirakawa is silent to the claimed frame structure.  Cleff discloses a window frame and window for a train.  The window frame and window structure thereof comprises inner and outer glass sheets with a hollow space formed and a first stopping convex rib, second stopping convex rib away from the inner glass with a sealing clamp groove formed.  The structure further comprises a second sealant disposed in the groove.  However, Cleff does not disclose the second sealant having a lip to abut the inner glass sheet, in order to seal a gap between the first stopping convex rib and the inner glass.  Desroches discloses a window used in trains, wherein the window comprises a frame.  However, the frame does not have the claimed structure and first and second sealants.  Azzopardi discloses an anatase titanium dioxide-based coating as a self-cleaning layer.  However, Azzopardi is silent to the claimed frame structure.  Mannheim discloses a glass laminate comprising glass layers, polycarbonate layers, and adhesive layers.  However, Mannheim is silent to the claimed frame structure.  Given that the prior art alone or in combination does not disclose the claimed frame structure and it would be hindsight to have the claimed frame and sealant structure.  Therefore, the present claims are found to be novel and unobvious over the prior art and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783